                                          Case 4:20-cv-05351-YGR Document 11 Filed 09/02/20 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     JAMES FABIAN,                                       CASE NO. 4:19-cv-00054-YGR
                                   5                  Plaintiff,
                                                                                             ORDER: (1) SUA SPONTE RELATING
                                   6            vs.                                          CLEMENS ACTION; (2) DENYING MOTION
                                                                                             TO CONSOLIDATE; AND (3) DISMISSING
                                   7     COLIN LEMAHIEU, ET. AL.,                            WITHOUT PREJUDICE CLEMENS ACTION

                                   8                  Defendants.
                                                                                             Re: Dkt. Nos. 143
                                   9

                                  10

                                  11          Pending before this court is plaintiff James Fabian’s motion to consolidate cases, namely
                                  12   Craig Clemens, et al v. Nano, et al, 4:20-cv-05351 KAW (“Clemens action”) to the instant action.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 143.) Defendants Hieusys, LLC, Colin LeMahieu, Troy Retzer, Mica Busch, and Zack
                                  14   Shapiro (the “Nano Defendants”) oppose the motion. (Dkt. No. 147.) For the reasons set forth
                                  15   herein, the Court: (1) sua sponte relates the Clemens action to the instant action; (2) DENIES the
                                  16   motion to consolidate; and (3) DISMISSES WITHOUT PREJUDICE the Clemens action.
                                  17          First, Fabian’s counsel failed to comply Local Rule 3-12 with respect to relating cases,
                                  18   hence, the need for the Court to issue a sua sponte order relating the cases. See generally N.D.
                                  19   Cal. L.R. 3-12.
                                  20          Second, the attempt to file a “new” action, then relate and consolidate it appears, on its
                                  21   face, procedurally improper. Given the nature of the allegations, the proper motion was for leave
                                  22   to amend under Rule 15, and the analysis of the same should be considered in that context.
                                  23          Fabian’s asserted reliance on the Appointment Order does not persuade. That Order reads:
                                  24                   8. When a case that arises out of the subject matter of this Action is
                                                       hereinafter filed in this Court or transferred from another Court, the
                                  25                   Clerk of this Court shall:
                                                              a. file a copy of this Order in the separate file for such action;
                                  26                          b. deliver a copy of this Order to the attorneys for the
                                                              plaintiff(s) in the newly filed or transferred case and to any
                                  27                          new defendant(s) in the newly filed or transferred case; and
                                                              c. make the appropriate entry on the docket for this Action.
                                  28
                                          Case 4:20-cv-05351-YGR Document 11 Filed 09/02/20 Page 2 of 2




                                   1   (Dkt. 38, ¶ 8; emphasis supplied.) That provision relates to cases brought by other lawyers, not

                                   2   the ones litigating the instant case. Fabian cannot use that provision as an end-run around Rule 15

                                   3   and the scheduling order that this Court issued.

                                   4           Third, in light of this apparent end-run around Rule 15 and the Court’s prior orders with

                                   5   the filing of the duplicative Clemens action, the Court agrees with the Nano Defendants that

                                   6   dismissal is appropriate. See Ellison v. Autozone Inc., No. 06-CV-7522, 2007 WL 1795699, at *1

                                   7   (June 20, 2007) (citing Oliney v. Gardner, 771 F.2d 856, 859 (5th Cir.1985)); Barapind v. Reno,

                                   8   72 F. Supp. 2d 1133, 1145 (E.D. Cal. 1999) (“A litigant has no right to maintain a second action

                                   9   duplicative of another.” (citing The Haytian Republic, 154 U.S. 118, 124 (1894)). See also

                                  10   Ellison, 2007 WL 1795699, at *1 (“The filing of a successive, identical class action qualifies as

                                  11   abusive regardless of whether class certification was granted or denied in an earlier case; both

                                  12   scenarios entail unnecessary duplication.” (quoting In re Cypress Semiconductor Litig., 864 F.
Northern District of California
 United States District Court




                                  13   Supp. 957, 959 (N.D. Cal.1994))); id., at *1-3 (treating successive class action complaint with

                                  14   different plaintiff as duplicative.).

                                  15                   Accordingly, for the foregoing reasons, the Court HEREBY ORDERS as follows:

                                  16                  The Court sua sponte relates the Clemens action to the instant action;

                                  17                  The motion to consolidate is DENIED; and

                                  18                  The Clemens action is DISMISSED WITHOUT PREJUDICE.

                                  19                   This Order Terminates Docket 143.

                                  20           IT IS SO ORDERED.

                                  21   Dated: September 2, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  22                                                           UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
